Citation Nr: 0318584	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
separation of the left acromioclavicular joint, with ulnar 
neuralgia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
back strain, with osteoarthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1950 and 
from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.

The claim of entitlement to an increased evaluation for 
residuals of back strain, with osteoarthritis of the lumbar 
spine, will be addressed in the REMAND section of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's left shoulder disorder is productive of 
mild limitation of motion, pain with flexion and abduction, 
and tenderness.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of separation of the left acromioclavicular joint, 
with ulnar neuralgia, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's left 
shoulder claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his service-connected disorder.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.  While the record 
reflects that the veteran has been in receipt of Social 
Security Administration (SSA) benefits, a March 2002 
statement from his representative indicates that records from 
this agency were "too old to be relevant" and that he was 
forgoing any request for the RO to obtain such records.  
Given that this appeal concerns only increased evaluation 
claims and that the veteran's current application was 
received in April 2001, the Board finds no basis for further 
development in this regard.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a November 1956 rating decision, the RO granted service 
connection for a left shoulder disorder on the basis of 
treatment for subluxation of the left shoulder during 
service.  A zero percent evaluation was assigned, effective 
from July 1956.  The RO increased this evaluation to 10 
percent in an October 1957 rating decision, effective from 
April 1957, in view of a VA hospitalization.  Following a May 
1982 VA examination showing numbness in several fingers, the 
RO, in the same month, increased this evaluation to 20 
percent, effective from May 1982.  In a September 1985 rating 
decision, the RO decreased this evaluation to 10 percent, 
effective from December 1985, in view of VA examination 
findings of excellent left shoulder strength.  The 20 percent 
evaluation, however, was restored as of December 1985 in an 
August 1987 rating decision based on findings from a May 1987 
examination.  The 20 percent evaluation has since remained in 
effect.

A July 2001 VA consultation revealed bilateral shoulder 
abduction to 90 degrees, with mild subacromioclavicular 
tenderness on the left; relatively full range of motion 
passively; tenderness with tightness to the left trapezius 
muscles and deltoid; and chronic left shoulder pain.

The veteran reported left shoulder pain during a private 
August 2001 consultation.  Reduced left shoulder range of 
motion and strength were noted.

During his May 2002 VA spine examination, the veteran 
reported constant left shoulder pain that burned into his 
left upper extremities.  Upon examination, passive range of 
motion of both shoulders was essentially the same, with 
marginally greater range of motion on the right.  There was 
no gross deformity, erythema, or effusion of the left 
shoulder.  Internal and external rotation of the left 
shoulder was to 90 degrees.  Active range of motion testing 
also revealed forward flexion from zero to 140 degrees, with 
pain from 90 to 140 degrees; and abduction from zero to 136 
degrees, with 40 degrees of painful range of motion.  There 
was a left paravertebral muscle spasm in the cervical region 
and point tenderness in the anterior rotator cuff of the left 
shoulder.  X-rays from 2000 were noted to show mild 
degenerative changes of the left shoulder, with sclerosis of 
the articular surfaces and no calcific tendonitis or 
bursitis.  The pertinent diagnosis was chronic left shoulder 
strain, related to degenerative joint disease.

The RO has evaluated the veteran's left shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Under this section, for a minor joint (as the veteran 
is right-handed, according to his service medical records), a 
20 percent evaluation is warranted for limitation of motion 
of the arm either midway between the side and shoulder level 
or at the shoulder level, while a 30 percent evaluation is in 
order for limitation of motion to 25 degrees from the side.  

In this case, however, there is no evidence of the degree of 
limitation of motion of the left shoulder contemplated by a 
30 percent evaluation under Diagnostic Code 5201.  Rather, 
there is evidence of mild limitation of motion, pain with 
abduction and flexion, and tenderness.  These findings are 
essentially moderate in degree and consistent with the degree 
of severity contemplated by the currently assigned 20 percent 
evaluation.  Even taking into account painful motion under 
38 C.F.R. §§ 4.40 and 4.45, in view of DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996), there is no basis for equating 
the veteran's disability with the disability picture 
contemplated by a 30 percent evaluation under Diagnostic Code 
5201.  There is also no evidence suggesting intermediate 
ankylosis of scapulohumeral articulation, between favorable 
and unfavorable (30 percent under Diagnostic Code 5200); or 
fibrous union of the humerus (40 percent under Diagnostic 
Code 5202).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation greater than 
20 percent for residuals of separation of the left 
acromioclavicular joint, with ulnar neuralgia, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left shoulder disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for residuals of 
separation of the left acromioclavicular joint, with ulnar 
neuralgia, currently evaluated as 20 percent disabling, is 
denied.


REMAND

As indicated above, the veteran's appeal includes the issue 
of entitlement to an increased evaluation for residuals of 
back strain, with osteoarthritis of the lumbar spine.  The RO 
has evaluated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  As there is x-ray evidence 
of degenerative changes and disc space narrowing of the 
lumbar spine, consideration under Diagnostic Code 5293, for 
intervertebral disc syndrome, is also warranted.  See 
38 C.F.R. §§ 4.20, 4.27 (2002).

During the pendency of this appeal, however, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a subsequent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  The Board may, however, apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

The newly enacted provisions of Diagnostic Code 5293 allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Although the veteran's May 
2002 VA spine examination was focused on limitation of motion 
of the lumbar spine, the specific symptoms addressed in the 
revised diagnostic criteria have not been adequately 
addressed, particularly in regard to the nature and extent of 
any incapacitating episodes.  Thus, it is essential that the 
RO afford the veteran a more comprehensive examination and 
also readjudicate his claim under the newly enacted 
diagnostic criteria.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim and the relative 
duties of the VA and the veteran in 
obtaining such evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should then afford the 
veteran a VA orthopedic examination 
addressing the nature and extent of his 
lumbar spine disorder.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.   The examiner should 
perform all necessary radiological 
studies of the lumbar spine, specifically 
to include x-rays.  The examination of 
the lumbar spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for residuals of 
back strain, with osteoarthritis of the 
lumbar spine.  If the determination of 
this claim is less than fully favorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. § 3.159 (2002) and 
the newly revised criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The 
veteran should be allowed a reasonable 
period of time in which to respond before 
this case is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



